                IN THE UNITED STATES DISTRICT COURT                       FILED
                    FOR THE DISTRICT OF MONTANA                            S£p O9 2019
                         MISSOULA DIVISION                            Cle~. U.s _
                                                                            ·~
                                                                        Dist,;- o,D,atrict C0
                                                                                   M
                                                                             MissouJ~ntana
                                                                                                urt

JACKSON CONTRACTOR GROUP,                          CV 18-186-M-DWM
INC.,

            Plaintiff,
                                                          ORDER
      vs.

AMTRUST INTERNATIONAL
UNDERWRITERS, LTD.,

            Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this ±        day of September, 2019.
